Exhibit 10.34(e)

AMENDMENT NO. 3

AMENDMENT NO. 3, dated as of October 25, 2019 (this “Amendment”), among WRKCO
INC. (formerly known as WESTROCK COMPANY), a Delaware corporation (the
“Company”), the other Credit Parties, the Lenders party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Agent”), to the Credit Agreement dated as of October 31, 2017 (as
amended by Amendment No. 1, dated as of March 7, 2018, and Amendment No. 2,
dated as of October 29, 2018, and as further amended, restated, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the Company, the other Credit Parties from time to time party thereto,
the Agent and the Lenders referred to therein.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

WHEREAS, pursuant to Section 9.1(i) of the Credit Agreement, the Credit Parties,
the Lenders and the Agent desire to amend the Credit Agreement to extend each of
the Lenders’ Commitments thereunder on the terms set forth herein and to effect
certain other amendments.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendment.  Effective as of the Amendment No. 3 Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:

(a)Section 1.1 of the Credit Agreement is amended by restating the definition of
“Revolving Maturity Date” therein as follows:

“Revolving Maturity Date” means the earlier of (x) October 23, 2020 and (y) the
date on which the 2015 Credit Agreement is amended to increase the aggregate
amount of Revolving Commitments (as defined in the 2015 Credit Agreement) to an
amount not less than $2,300,000,000.

(b)Section 1.3 of the Credit Agreement is amended by adding the following new
paragraph (v) at the end thereof:

(v)Notwithstanding anything to the contrary contained herein, only those leases
(assuming for purposes hereof that they were in existence on December 31, 2017)
that would have constituted Capital Leases as of December 31, 2017, shall be
considered Capital Leases hereunder and all calculations and deliverables under
this Agreement or any other Credit Document shall be made or delivered, as
applicable, in accordance therewith.

(c)Article I of the Credit Agreement is hereby amended by adding the following
new section immediately after Section 1.5:

“Section 1.6 Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a

 

 

 

--------------------------------------------------------------------------------

-2-

different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.”

(d)Section 2.13 of the Credit Agreement is hereby amended by (x) changing the
heading of such Section to “Fees,” (y) adding “(a)” immediately before “In
consideration of the Commitments,” and (z) adding the following new paragraph
and the end of such Section:

“(b)In consideration of the Commitments, if any Commitments are in effect or any
Loans are outstanding on January 1, 2020 (the “Duration Fee Date”), the Parent
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders a fee (the “Duration Fee”) in an amount equal to 0.025% of the sum
of (x) the aggregate principal amount of Loans outstanding and (y) the aggregate
amount of unused Commitments in effect, in each case on the Duration Fee
Date.  The Duration Fee, if any, shall be earned on the Duration Fee Date and
shall be due and payable on January 2, 2020.”

(e)Article IX of the Credit Agreement is hereby amended by adding the following
new section immediately after Section 9.19:

“Section 9.20 Acknowledgment Regarding Any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, of Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Credit Documents that might otherwise apply to such Supported QFC or
any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be

 

 

 

 

--------------------------------------------------------------------------------

-3-

exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States.  Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

(b)

As used in this Section 9.20, the following terms shall have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

Section 2.Representations and Warranties.  The Credit Parties represent and
warrant to the Lenders and the Agent as of the Amendment No. 3 Effective Date
that:

(a)At the time of and immediately after giving effect to this Amendment, the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) with the same effect as
if made on the Amendment No. 3 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date.

(b)At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

(c)As of the Amendment No. 3 Effective Date, the information included in the
Beneficial Ownership Certification (as defined below) provided on or prior to
the Amendment No. 3 Effective Date to any Lender in connection with this
Amendment is true and correct in all respects.

 

 

 

 

--------------------------------------------------------------------------------

-4-

Section 3.Conditions to Effectiveness.  This Amendment shall become effective on
the date (the “Amendment No. 3 Effective Date”) on which:

(a)the Agent (or its counsel) shall have received from the Credit Parties and
each Lender, a counterpart of this Amendment signed on behalf of each such
party;

(b)the Agent (or its counsel) shall have received the following (or their
equivalent), each (other than with respect to clause (iv)) certified by the
secretary or assistant secretary of the Company as of the Amendment No. 3
Effective Date to be true and correct and in force and effect pursuant to a
certificate in a form reasonably satisfactory to the Agent: (i) copies of the
articles of incorporation or charter documents of the Company, certified by the
secretary or assistant secretary of the Company as of the Amendment No. 3
Effective Date to be true and correct and in force and effect pursuant to a
certificate in a form reasonably satisfactory to the Agent, and that the
articles or charter documents are in full force and effect; (ii) copies of
resolutions of the board of directors of the Company approving and adopting this
Amendment (including the transactions contemplated herein) and authorizing
execution and delivery hereof; (iii) copies of the bylaws, operating agreement
or partnership agreement of the Company, and that such by-laws, operating
agreements or partnership agreements are in full force and effect; and (iv)
copies, where applicable, of a certificate of good standing of the Company in
its state of organization, certified as of a recent date by the appropriate
Governmental Authorities of the applicable state of organization;

(c)the representations and warranties set forth in Section 2 hereof shall be
true and correct and the Agent shall have received a certificate of a
Responsible Officer to such effect;

(d)the Agent shall have received a legal opinion of Cravath, Swaine & Moore LLP,
special New York counsel to the Company, in form and substance reasonably
acceptable to the Agent;

(e)the Agent shall have received a certificate, in form and substance reasonably
satisfactory to it, of a Responsible Officer certifying that immediately after
giving effect to this Amendment, the Credit Parties taken as a whole are solvent
as of the Amendment No. 3 Effective Date;

(f)the Company shall have paid (i) all fees required to be paid on the Amendment
No. 3 Effective Date pursuant to the Engagement Letter, dated as of October 9,
2019 (the “Engagement Letter”), among the Company, Wells Fargo Securities, LLC
and Wells Fargo Bank, National Association and (ii) all fees and expenses due
and payable pursuant to Section 4 hereof; and

(g)to the extent requested by the Agent or any Lender not less than five (5)
days prior to the Amendment No. 3 Effective Date, the Lenders shall have
received a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation in relation to the Company (a “Beneficial
Ownership Certification”).

 

 

 

 

--------------------------------------------------------------------------------

-5-

Section 4.Fees and Expenses.  The Company agrees to reimburse the Agent for the
reasonable and documented out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel llp, counsel for the Agent.

Section 5.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

Section 6.Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8.Effect of Amendment.  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Credit Agreement”,
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or waived by this Amendment.  The Credit Agreement,
the Notes and each of the other Credit Documents, as specifically amended or
waived by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Agents under the Credit Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  The parties hereto expressly acknowledge
that it is not their intention that this Amendment or any of the other Credit
Documents executed or delivered pursuant hereto constitute a novation of any of
the obligations, covenants or agreements contained in the Credit Agreement or
any other Credit Document, but rather constitute a modification thereof pursuant
to the terms contained herein.  This Amendment constitutes a Credit Document.

Section 9.Acknowledgement and Consent. (a) Each Guarantor hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendments of the Credit Agreement effected
pursuant to this Amendment.  Each Guarantor hereby confirms that each Credit
Document to which it is a party or otherwise bound will continue to guarantee to
the fullest extent possible in accordance with the Credit Documents the payment
and performance of all “Credit Party Obligations” under each of the Credit
Documents to which is a party (in each case as such terms are defined in the
applicable Credit Document).

 

 

 

 

--------------------------------------------------------------------------------

-6-

(b)Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

(c)Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

[Signature Pages Follow]

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWER:WRKCO INC.

 

By:

_/s/ John Stakel__________________________
Name: John D. Stakel
Title: Senior Vice President and Treasurer

 

GUARANTORS:WESTROCK RKT, LLC

 

By:

_/s/ John Stakel__________________________
Name: John D. Stakel
Title: Senior Vice President and Treasurer

 

WESTROCK MWV, LLC

 

By:

_/s/ John Stakel__________________________
Name: John D. Stakel
Title: Senior Vice President and Treasurer

 

WESTROCK COMPANY

 

By:

_/s/ John Stakel__________________________
Name: John D. Stakel
Title: Senior Vice President and Treasurer

 

 

[Signature Page to WestRock Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

AGENT: 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender

 

 

By:

__/s/ Kay Reedy___________________________
Name: Kay Reedy
Title:Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to WestRock Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

LENDER:

MIZUHO BANK, LTD.,
as a Lender

 

 

By:

___/s/ Donna DeMagistris___________________
Name:Donna DeMagistris
Title:Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to WestRock Amendment No. 3]

 

 

--------------------------------------------------------------------------------

 

LENDER:

BANK OF AMERICA, N.A.,
as a Lender

 

 

By:

_/s/ Erron Powers________________________
Name: Erron Powers
Title:Director

 

[Signature Page to WestRock Amendment No. 3]

 

 